DETAILED ACTION
In this Office Action, original claims 1-5, 7-14, and 16-18, filed on September 4th, 2019, and amended claims 6, 15, and 19, filed on September 4th, 2019 were evaluated on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Page 4, line 28-29, “In order to make the objects technical solutions and advantages of the present disclosure more apparent…” is not grammatically correct;
Page 5, line 16-19, “Once the blood pressure detection fails, the detected user needs to perform detection operation again, the detection efficiency is low, the use experience of the user is 
Page 5, line 23, “so that the problem of inconvenience in user operation exists” is unnecessarily verbose and unclear in its meaning.

Claim Objections
Claims 7-8 are objected to because of the following informalities: 
Claim 7, line 1-2 “the wearable apparatus is in a preset angle range of movement during a first preset time period with reference to a preset horizontal plane” should apparently read “the wearable apparatus being in a preset angle range of movement during a first preset time period with reference to a preset horizontal plane” to be grammatically correct;
Claim 7, line 3-4 “and/or a motion with a preset movement pattern occurs on the wearable apparatus during a second preset time period” should apparently read ““and/or a motion with a preset movement pattern occurring on the wearable apparatus during a second preset time period” to be grammatically correct;
Claim 8, lines 5-6 “an angle at which the wearable apparatus performs a rotational movement during the first preset time period is +/-30 degrees based on the set horizontal plane” should read “an angle at which the wearable apparatus performs a rotational movement during the first preset time period being +/-30 degrees based on the set horizontal plane” to be grammatically correct;
Claim 9, line 4-5 “a number of times that the wearable apparatus rotates during the second preset time period is greater than a preset number of times” should read “a number of times that the wearable apparatus rotates during the second preset time period being greater than a preset number of times”



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (as in claim 5) (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim limitation “configured to adjust the tightness of the watchband by taking a micro-motor as power” renders the claim indefinite. It is unclear what is meant by the term “taking a micro-motor as power”. For example, it is unclear if the watchband is being tightened by a micro-motor, or if the term intends to impart a different meaning, such as a micro-motor providing power to a separate device that tightens a wristband. As a result, the scope of the claim is indefinite. 
Claim 14 recites similar claim language and is similarly rejected as being indefinite under 35 U.S.C. 112(b). 
For purposes of examination, the claim will be read as if it were written “configured to adjust the tightness of the watchband using a micro-motor”. 
Regarding claim 6, the term “second sensor” in the claim limitation “the detecting circuit is configured to detect and determine, through a second sensor, whether a triggering operation satisfying a preset condition is received” renders the claim indefinite. The term “second sensor” implies that the claimed invention has at least two sensors. However, no “first sensor” is claimed in claim 6 or 1 (on which claim 6 is dependent). As a result, it is unclear if the claimed invention must have more than one sensor or not, rendering the scope of the claim indefinite. 
Claim 15 recites similar claim language and is similarly rejected as being indefinite under 35 U.S.C. 112(b). 
For purposes of examination, the claim limitation will be read as if it were written “the detecting circuit is configured to detect and determine, through a sensor, whether a triggering operation satisfying a preset condition is received”.
Regarding claim 7, the claim limitation “a motion with a preset movement pattern occurs on the wearable apparatus during a second preset time period” renders the claim indefinite. It is unclear what is meant by “a preset movement pattern occurring on the wearable apparatus”. For example, it is unclear if the wearable apparatus itself must be moved in a preset movement pattern, or if a preset movement pattern may simply be performed “on” the wearable apparatus. As a result, the scope of the claim is indefinite. 
Claim 9, 16, and 18 recite similar claim language and are similarly rejected as being indefinite under 35 U.S.C. 112(b). 
For purposes of examination, the claim limitation will be read as if it were written “the wearable apparatus undergoing a preset movement pattern a second preset time period”. 
Regarding claim 8, the claim limitation “setting a horizontal plane according to a wearing angle of the wearable apparatus when the wearable apparatus is viewed” renders the claim indefinite. It is unclear from the claim limitation what the wearable apparatus is being “viewed” by. For example, it is unclear if the “viewer” is the user of the device, or a different, third party. Furthermore, the wearable apparatus is understood to be “viewable” from any angle. As a result, it is unclear what limitation the claim is intending to impart on the claimed invention. Lastly, according to claim 7, on which claim 8 is dependent, “the wearable apparatus is in a preset angle range of movement during a first preset time period with reference to a preset horizontal plane”. As a result, it is unclear if the horizontal plane (from which it is determined whether or not the wearable apparatus is in a preset angle range of movement) is being dynamically “set” according to a wearable angle of the wearable apparatus as recited in claim 8, or “preset” as recited in claim 7. Clarification is requested. 
Claim 17 recites similar claim language and is similarly rejected as being indefinite under 35 U.S.C. 112(b). 
For purposes of examination, any device which sets a horizontal reference plane from which an angle of rotation can be determined will be considered as reading on the claim limitation.
Any claim listed as being rejected in the preamble which is not explicitly rejected in this section is rejected by virtue of its dependence on an explicitly-rejected claim. 

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 3 recites the claim limitation “the second electrode is provided on a surface of a watchband of the wristwatch, which is in contact with a skin”. As written, the claim limitation implies that the claimed invention includes a “skin” (i.e. human organism) in contact with the second electrode, making the claim unpatentable. 
For purposes of examination, the claim limitation will be read as if it were written “the second electrode is provided on a surface of a watchband of the wristwatch, which configured to be in contact with a skin”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The claims are generally directed toward: a wearable apparatus comprising: a determining circuit and an adjusting circuit; wherein, 
the determining circuit is configured to determine whether the wearable apparatus is switched to a preset operating mode; 
the adjusting circuit is configured to adjust the wearable apparatus to satisfy an operating requirement of a current operating mode when the determining circuit determines that the wearable apparatus has been switched to the preset operating mode.
Claim(s) 1-3, 6-7, 9-12, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantelopoulos et al. (US 20170209053 A1), referred to hereafter as Pantelopoulos.
Regarding claim 1, Pantelopoulos (Figure 13A and B) teaches a wearable apparatus comprising: a determining circuit and an adjusting circuit (shown in Figure 8B – “Processor”). Pantelopoulos teaches that the determining circuit may determine an operating condition (such as a low power or normal operating condition) based on whether or not the device is being worn by the user (paragraph 0194). Therefore, Pantelopoulos teaches the determining circuit is configured to determine whether the wearable apparatus is switched to a preset operating mode (normal operating mode). Pantelopoulos further teaches the adjusting circuit may enable or disable certain functionalities and sensors depending on what operating mode the device is in (paragraph 0194). Therefore, Pantelopoulos teaches the adjusting circuit being configured to adjust the wearable apparatus (enabling sensors) to satisfy an operating requirement of a current operating mode (normal operating mode) when the determining circuit determines that the wearable apparatus has been switched to the preset operating mode.
Claim 10 recites a method using the same structural elements recited in claim 1 to adjust a wearable apparatus. Therefore, the above cited sections of Pantelopoulos disclose a method comprising the steps recited in claim 10. Furthermore, claim 19 recites a terminal comprising a memory, and a processor for performing the method described in claim 10. Pantelopoulos teaches that the functions of the device may be implemented by a processor controlled by computer-executable instructions performed stored in a memory (Pantelopoulos paragraph 0162). Therefore, the above cited sections of Pantelopoulos also disclose a terminal performing the steps recited in claim 19.
	Regarding claim 2, Pantelopoulos teaches that in a normal operating mode, the device is configured to detect blood pressure (paragraph 0095). Therefore, Pantelopoulos teaches the wearable apparatus of claim 1, wherein the preset operating mode (normal operating mode) comprises a blood pressure detection mode. 
Claim 11 recites a method using the same structural elements recited in claim 2. Therefore, the above cited sections of Pantelopoulos disclose a method comprising the steps recited in claim 11.
	Regarding claim 3, Pantelopoulos teaches the wearable apparatus of claim 2, wherein the wearable apparatus comprises a wristwatch (shown in Figure 13A-B) provided with a first electrode (1310), a second electrode (1312) and a third electrode (one of 1302 or 1303) for a blood pressure detection (paragraph 0113); wherein the first electrode is provided on a back of a dial of the wristwatch (shown in Figure 13A); the second electrode is provided on a surface of a watchband of the wristwatch (1308), which is configured to be in contact with a skin (paragraph 0113).
Claim 12 recites a method using the same structural elements recited in claim 3. Therefore, the above cited sections of Pantelopoulos disclose a method comprising the steps recited in claim 12.
Regarding claim 6, Pantelopoulos teaches a detecting circuit which may detect and determine, through the use of a sensor, a triggering operation, such as a rolling of a wrist, satisfying a preset condition (paragraph 0328). This triggering operation may serve as an input or command to the device (paragraph 0328), which can be used to switch the wearable apparatus into a preset operating mode, such as a calibration mode, or normal operating mode (paragraph 0136 and 0194). This would necessitate a switching circuit for switching the wearable apparatus to the triggered preset operating mode. Thus, Pantelopoulos teaches the wearable apparatus of claims 1, wherein the wearable apparatus further comprises a detecting circuit and a switching circuit; wherein, the detecting circuit is configured to detect and determine, through a second sensor, whether a triggering operation satisfying a preset condition is received; the switching circuit is used for switching the wearable apparatus to a preset operating mode when the detecting circuit detects the triggering operation satisfying the preset condition. 
Claim 15 recites a method using the same structural elements recited in claim 6. Therefore, the above cited sections of Pantelopoulos disclose a method comprising the steps recited in claim 15.
	Regarding claim 7, Pantelopoulos teaches the triggering operation satisfying the preset condition comprising: a motion with a preset movement pattern occurring (rolling of the wrist) on the wearable apparatus during a second preset time period (paragraph 0328).
Claim 16 recites a method using the same structural elements recited in claim 7. Therefore, the above cited sections of Pantelopoulos disclose a method comprising the steps recited in claim 16.
	Regarding claim 9, Pantelopoulos teaches that a single rotation of the wrist may serve as a triggering operation (paragraph 0328). Therefore, Pantelopoulos teaches the wearable apparatus of claim 7, wherein the motion with the preset movement pattern occurring on the wearable apparatus during the second preset time period comprises: a number of times that the wearable apparatus rotates during the second preset time period (one) is greater than a preset number of times (zero).
Claim 18 recites a method using the same structural elements recited in claim 9. Therefore, the above cited sections of Pantelopoulos disclose a method comprising the steps recited in claim 18.
Claim(s) 1-2, 6-7, 10-11, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 20150182147 A1).
Regarding claim 1, Sato teaches a wearable apparatus (shown in Figure 1 – element 1) comprising: a determining circuit and an adjusting circuit (shown in Figure 2 - element 20). Sato teaches (Figure 7) the determining circuit being configured to determine whether or not a blood pressure measurement is possible (S6), and either displaying orientation guidance (S7) or starting measurement of a blood pressure (S8)  based on the determination (paragraph 0087-0089).  Therefore, Sato teaches the determining circuit being configured to determine whether the wearable apparatus is switched to a preset operating mode (blood pressure measurement mode). Furthermore, Sato teaches the adjusting circuit being configured to adjust the wearable apparatus (inflating the cuff) to satisfy an operating requirement (measurement of a blood pressure) of a current operating mode when the determining circuit determines that the wearable apparatus has been switched to the preset operating mode (paragraph 0089).
Claim 10 recites a method using the same structural elements recited in claim 1 to adjust a wearable apparatus. Therefore, the above cited sections of Sato disclose a method comprising the steps recited in claim 10. Furthermore, claim 19 recites a terminal comprising a memory, and a processor for performing the method described in claim 10. Sato teaches that the functions of the device may be implemented by a CPU processor and memory (Sato paragraph 0043). Therefore, the above cited sections of Sato also disclose a terminal performing the steps recited in claim 19.
Regarding claim 2, Sato teaches the wearable apparatus of claim 1, wherein the preset operating mode comprising a blood pressure detection mode (paragraph 0089). 
Claim 11 recites a method using the same structural elements recited in claim 2. Therefore, the above cited sections of Sato disclose a method comprising the steps recited in claim 11.
Regarding claim 6, Sato teaches a detecting circuit (Figure 7) determining whether conditions for blood pressure measurement satisfies a preset condition (S6) based on values calculated from an inclination angle (S1) and rotation angle (S2) determined by accelerometer (paragraph 0081-0085). When the triggering operation satisfying the preset condition is met (“YES” at S6), the CPU of Sato beings inflating the cuff to measure blood pressure (paragraph 0089). This would necessitate a switching circuit which sends a signal to the adjusting circuit to begin inflating the cuff. Thus, Sato teaches the wearable apparatus of claim 1, wherein the wearable apparatus further comprises a detecting circuit and a switching circuit (Figure 2 – element 20); wherein, the detecting circuit is configured to detect and determine, through a second sensor (accelerometer), whether a triggering operation satisfying a preset condition is received (Figure 7 – S6); the switching circuit is used for switching the wearable apparatus to a preset operating mode (blood pressure detection mode) when the detecting circuit detects the triggering operation satisfying the preset condition (“YES” at S6).
Claim 15 recites a method using the same structural elements recited in claim 6. Therefore, the above cited sections of Sato disclose a method comprising the steps recited in claim 15.
Regarding claim 7, Sato teaches the triggering operation satisfying the preset condition comprising: the wearable apparatus being within a preset height difference from the heart (S3; paragraph 0085). This height difference is determined by an angle range of movement (S1) during a first preset time period with reference to a preset horizontal plane (paragraph 0047, 0053 and 0082). Thus, Sato teaches the wearable apparatus of claim 6, wherein the triggering operation satisfying the preset condition (S6) comprises: the wearable apparatus is in a preset angle range of movement (S1) during a first preset time period with reference to a preset horizontal plane.
Claim 16 recites a method using the same structural elements recited in claim 7. Therefore, the above cited sections of Sato disclose a method comprising the steps recited in claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos (US 20170086743 A1), as applied to claim 3, in view of Bushnell et al. (US 20170086743 A1), referred to hereafter as Bushnell.
Regarding claim 4, Pantelopoulos teaches the wearable apparatus of claim 3. Furthermore, Pantelopoulos teaches that the device may provide biometric feedback to the user, such as instructing the user to tighten the watchband, when a signal from a sensor is too low or has poor quality (paragraph 0271). However, Pantelopoulos does not teach the adjusting circuit being configured to: adjust a tightness of the watchband through a preset adjusting device when the determining circuit determines that the wearable apparatus has been switched to the blood pressure detection mode; or stopping the adjusting of the tightness of the watchband by the adjusting device when a first sensor determines that the adjusting of the tightness of the watchband satisfies a requirement for the blood pressure detection and contacts between the first electrode and the second electrode and the skin satisfy the requirement for the blood pressure detection.
Bushnell teaches a wearable electronic device (shown in Figure 1 and 2A) for measuring blood pressure (paragraph 0054) comprising an adjusting circuit (218) which is configured to adjust a tightness of the watchband (103A and B) through a preset adjusting device (227 and 228 – motor and winch; paragraph 0048-0049), and stopping the adjusting of the tightness of the watchband by the adjusting device when a first sensor (210 – electrode force sensor) determines the adjusting of the tightness of the watchband satisfies a requirement for blood pressure detection (paragraph 0047). The force of the sensor may also be used to determine an operating state of the electronic device (paragraph 0051). Bushnell further teaches that a sensor (220) may also be used to determine the force on an outside portion of the wristband. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the device of Pantelopoulos to include the adjusting device, adjusting method, and force electrodes of Bushnell. This would allow the device of Pantelopoulos to automatically adjust the tightness of the wearable device when the device of Pantelopoulos determines that the signal quality of the electrodes are low, and the wristband should be tightened, instead of prompting the user to perform the action of tightening (Pantelopoulos paragraph 0270-0272). In addition, it would improve the accuracy and operation of the blood pressure detection (Bushnell paragraph 0048). Thus, incorporating the adjusting method, and associated adjusting device and force electrodes of Bushnell, would simply constitute applying a known technique to a known device ready for improvement to yield predictable results.
Claim 13 recites a method using the same structural elements recited in claim 4. Therefore, the above cited sections of Pantelopoulos in view of Bushnell disclose a method comprising the steps recited in claim 13.
Regarding claim 5, Bushnell (Figure 2A and B) teaches the adjusting device comprising a motor (227) connected to a winch (228) which is used to tighten the watchband (paragraph 0048-0049). Thus, Pantelopoulos in view of Bushnell teaches the wearable apparatus of claim 4, wherein the adjusting device comprises means configured to adjust the tightness of the watchband using a micro-motor.
Claim 14 recites a method using the same structural elements recited in claim 5. Therefore, the above cited sections of Pantelopoulos in view of Bushnell disclose a method comprising the steps recited in claim 14.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150182147 A1), as applied to claim 7, in view of Nemoto et al. (“Effects of passive leg raising on cardiovascular functions as analyzed by fingertip pulse pressure profiles” – see non-patent literature), referred to hereafter as Nemoto.
Regarding claim 8, Sato teaches the wearable apparatus of claim 7. In addition, Sato teaches the wearable apparatus being in a preset angle range of movement during the first preset time period comprising setting a horizontal plane according to a reference (Sato paragraph 0046). However, Sato fails to teach an angle at which the wearable apparatus performs a rotational movement during the first preset time period is +/-30 degrees based on the set horizontal plane.
Nemoto teaches that the rotation of a limb from a supine position has lasting effects on cardiovascular parameters, such as an increase in stroke volume and an increase in blood pressure (page 4, column 2 paragraph 2). Nemoto explores the effects of rotating a limb on blood pressure for rotation angles of 20, 30, and 40 degrees from a set horizontal plane (shown in Figure 2), and shows that the mean blood increased significantly following rotation of the limb, and diastolic blood pressure increased significantly at a rotation angle of 30 degrees or more (Figure 2; page 3, column 2 paragraph 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sato to incorporate the teachings of Nemoto such that the wearable apparatus being in a preset angle range of movement includes determining whether the wearable apparatus has performed a rotational movement +/-30 degrees from a horizontal plane during a first preset time period. Doing so would prevent the device of Nemoto from recording significant variations in blood pressure that are caused by the angle of rotation of a limb, allowing the device to provide more consistent and accurate blood pressure results. 
Claim 17 recites a method using the same structural elements recited in claim 8. Therefore, the above cited sections of Sato in view of Nemoto disclose a method comprising the steps of claim 17.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuroda et al. (US 20140257050 A1) teaches a method (Figure 27) comprising measuring a rotation angle of a wrist-worn device in order to determine if a posture state is appropriate (S110; paragraph 0017-0019) to measure pulse wave amplitude (S114). In addition, Kuroda teaches tightening a band until the optimal pulse wave amplitude is detected (S123).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.P./Examiner, Art Unit 3791                                                                                                                                                                                                        


/RENE T TOWA/Primary Examiner, Art Unit 3791